Title: From George Washington to Robert Cary & Company, 3 November 1761
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg Novr 3d 1761.

I came to this place last Night, and find that the Articles containd in the Inclosd Invoices are wanted for mine and Master Custis’s Plantation’s on York River, please therefore to send them as there directed and charge the amounts to our respective Accounts.
We have little or no News stirring, our Assembly is at present Convend to grant Supplies for carrying on the War against the Cherokee Indian’s shoud they choose to continue it, but this I am perswaded they are by no means Inclind to do, nor are they prepard for it as they have been solliciting Peace for sometime past. I wish the Powers of Europe were as well disposd to an accomodation as these poor Wretches are a stop woud soon be put to the Effusion of Human Blood and Peace and Plenty

woud resume its Empire again to the joy and content (I believe) of most Ranks and degrees of People. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

